50 N.J. 409 (1967)
235 A.2d 901
ROGER H. McGLYNN, RECEIVER OF NEPTUNE CENTER ASSOCIATES, PLAINTIFF-RESPONDENT,
v.
MORTIMER L. SCHULTZ, ET AL., DEFENDANTS, AND DAVID H. JACKSON, ET AL., DEFENDANTS-PETITIONERS, AND JACK E. PORTIS, ET AL., DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
December 4, 1967.
Messrs. Zucker, Lowenstein, Gurny, & Zucker; Messrs. Waldor & Hochberg; Messrs. Pitney, Hardin & Kipp; Mr. Richard L. Amster; and Messrs. Frohling & Gaulkin for the petitioners.
Messrs. Hannoch, Weisman, Stern & Besser and Mr. James J. Shrager for the plaintiff-respondent.
Denied.